USDC IN/ND case 2:20-cr-00154-PPS-JPK document 30 filed 05/19/21 page 1 of 2


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
      Plaintiff,                             )
                                             )
      v.                                     )   Cause No. 2:20-CR-154-PPS-JPK
                                             )
ROBERT C. BRUNS,                             )
                                             )
      Defendant.                             )

                                        ORDER

      This matter is before me on the findings and recommendation of Magistrate

Judge Joshua P. Kolar relating to defendant Robert C. Bruns’s agreement to enter a plea

of guilty to Counts 6 and 7 of the Indictment, pursuant to Rule 11 of the Federal Rules

of Criminal Procedure. [DE 24.] Following a hearing on the record on May 3, 2021 [DE

29], Judge Kolar found that the defendant understands the charges, his rights, and the

maximum penalties; that the defendant is competent to plead guilty; that there is a

factual basis for the defendant’s plea; that the defendant knowingly and voluntarily

entered into his agreement to enter a plea of guilty; and that the defendant’s change of

plea hearing could not be delayed without serious harm to the interests of justice.

Judge Kolar recommends that the Court accept defendant’s plea of guilty and proceed

to impose sentence. Neither party has filed a timely objection to Judge Kolar’s findings

and recommendation.

      ACCORDINGLY:
USDC IN/ND case 2:20-cr-00154-PPS-JPK document 30 filed 05/19/21 page 2 of 2


        Having reviewed the Magistrate Judge’s findings and recommendation

concerning Defendant Robert C. Bruns’s plea of guilty, to which no objection has been

filed, the Court hereby ADOPTS the findings and recommendation [DE 29] in their

entirety.

        Defendant Robert C. Bruns is adjudged GUILTY of Counts 6 and 7 of the

Indictment.

        The sentencing hearing is set for August 10, 2021 at 1:00 p.m. Hammond/Central

time.

        SO ORDERED.

        ENTERED: May 19, 2021.

                                               /s/ Philip P. Simon
                                               PHILIP P. SIMON, JUDGE
                                               UNITED STATES DISTRICT COURT
